Neill Bohlinger, Associate Justice. The petitioner, William Clifton Byrd, has filed in this court his motion for leave to proceed in forma pauperis. His affidavit is sufficient and this motion is granted. The petitioner is requesting a writ of mandamus directed to the Pulaski County Circuit Court, First Division, requiring that court to grant a speedy hearing' on a cause which the petitioner states is pending against him in the Little Bock Municipal Court, which cause seems to be bottomed upon an information filed by the Prosecuting Attorney in Pulaski County charging the petitioner with forgery. The record that is presented to us consists of the petitioner’s statement embodying ten items purporting to be instances in which his rights have been denied him and seven copies of letters which the petitioner states were sent by him to the Judge of the First Division Pulaski County Circuit Court and to the Clerk thereof and the Prosecuting Attorney of this district. On the strength of this fragmentary showing -we are asked to mandamus the Circuit Judge to hear and make orders in a cause which is not before him and on which we are not advised. This we must decline to do and his petition for mandamus is denied. The filings in this cause, as shown by the record presented, do not inform us of the information nor any proceedings that have been filed in the court in which the petitioner states his cause is pending. Neither do we find, in his presentation, any record of proceedings filed in the Circuit Court. The letters the petitioner says he sent to or received from the judge, clerks and prosecuting attorneys do not make a record that can be properly presented to us. We are, however, impressed with the fact that the petitioner is in the Federal Penitentiary serving a sentence under conviction of a federal offense; that he is without money or friends and that he is in need of counsel. To that end competent counsel has been appointed by this court to represent him and this counsel will make the necessary filings in the court wherein the petitioner states his cause is pending and will take all necessary steps to present the cause by appeal or other means to such other courts as to which he deems it necessary to apply in order that his client’s cause may be properly evaluated, and this counsel will do with the least possible delay. The filing by petitioner contains statements that conflict with our Buie No. 6 under which no motion filed or made in this court shall contain language showing disrespect for the trial court. Since his petition is being dismissed on other grounds, we do not make resort to this rule except to strike from our files those items which show disrespect for the trial court and the presiding judge there. It is so ordered.